Sop et
Go fe TO A 7

AO 245B (Rev. 02/08/2019) Judament in a Criminal Petty Case (Modified)

 

 

 

 

 

 

 

 

Page | of 1 ~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
- United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Ismael Ibon-Tapia Case Number: 3:19-mj-23476
Stephen Patrick Whitel i 8
Defendant's Attorney
REGISTRATION NO. 88546298 AUG 26 2019
THE DEFENDANT: | : GENS TS SSTAST ay
x] pleaded guilty to count(s) } of Complaint [EgeTter may diavare TOP CAGH _ emo

 

 

 

 

[J] was found guilty to count(s)
after a plea of not guilty.
- Accordingly, the defendant is adjudged guilty 0 of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense ~ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s) |
/] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

_The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

2 TIME SERVED: Oo | days

kX] Assessment: $10 WAIVED & Fine: WAIVED

XX! Court recommends USMS, cr or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

IT {S ORDERED that the defendant shall notify the United States. Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court: and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence
bs a

Received Co ff We

DUSM _ HONORABIFE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

    

 

Clerk’s Office Copy : . a | | 3:19-mj-23476

 

 
